                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SARA ROSENBERG, et al.,                            :
         Plaintiffs,                               :
                                                   :       CIVIL ACTION
       v.                                          :
                                                   :       NO. 14-5608
DVI RECEIVABLES, XIV, LLC, et al.,                 :
          Defendants.                              :

                                           ORDER

       AND NOW, this 28th day of August 2019, upon consideration of the Trust’s motion for

summary judgment on U.S. Bank’s counterclaim [Doc. No. 66] and the responses and replies

thereto, and Defendants’ motion for summary judgment on Plaintiffs’ tortious interference claim

[Doc. No 67] and the response and reply thereto, it is hereby ORDERED as follows:

            1. The Trust’s motion [Doc. No. 66] is GRANTED and U.S. Bank’s counterclaim is

               DISMISSED;

            2. Defendants’ motion [Doc. No. 67] is GRANTED and Plaintiffs’ tortious

               interference claim is DISMISSED as time-barred;

            3. The above-captioned case is DISMISSED; and

            4. The Clerk of Court is directed to CLOSE this case.

       It is so ORDERED.

                                            BY THE COURT:

                                            /s/ Cynthia M. Rufe
                                            _____________________
                                            CYNTHIA M. RUFE, J.
